Exhibit 10.5

AMENDMENT NO. 3 TO RECEIVABLES SALE AGREEMENT (U.S.)

THIS AMENDMENT NO. 3 TO RECEIVABLES SALE AGREEMENT (U.S.) (this “Amendment”),
effective as of February 27, 2008, is entered into by and among WOLVERINE TUBE,
INC., a Delaware corporation (“Parent”), TUBE FORMING, LP, a Delaware limited
partnership and SMALL TUBE MANUFACTURING LLC, a Delaware limited liability
company (“Small Tube”), WOLVERINE JOINING TECHNOLOGIES, LLC, a Delaware limited
liability company (each of the foregoing, an “Originator” and, collectively, the
“Originators”), and DEJ 98 FINANCE, LLC, a Delaware limited liability company
(“Buyer”).

PRELIMINARY STATEMENT

The Originators and the Buyer are parties to that certain Receivables Sale
Agreement, dated as of April 28, 2005, as heretofore amended (the “Existing
Agreement”).

Small Tube wishes to withdraw as an Originator under the Existing Agreement and
to cease selling Receivables thereunder.

Accordingly, the parties wish to amend the Existing Agreement as hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto (or incorporated by reference) in the
Existing Agreement.

2. Amendments.

2.1. Small Tube hereby withdraws as an Originator under the Existing Agreement.
Each of the parties hereby consents to such withdrawal and agrees that (a) such
withdrawal shall not give rise to the Termination Date, and (b) effective as of
the end of business on February 24, 2008, purchases by the Buyer of Receivables
together with all Related Security relating thereto and all Collections thereof
from Small Tube shall cease. Upon the sale by the Buyer of all Receivables
previously purchased by the Buyer from Small Tube, together with all Related
Security relating thereto and all Collections thereof, Small Tube shall
automatically cease to be a party to the Existing Agreement.

2.2. Because Variable Funding Capital Company LLC is no longer party to the
Purchase Agreement and the Rating Agency Condition is no longer applicable to
any remaining party to the transaction, the second sentence of Section 7.1(b) of
the Agreement is hereby deleted.



--------------------------------------------------------------------------------

2.3. Exhibit II to the Existing Agreement is hereby amended to delete the row
which begins with a reference to Small Tube.

3. Representations. Each of the Originators represents and warrants to the Buyer
and its assigns that it has duly authorized, executed and delivered this
Amendment and that the Existing Agreement, as amended hereby, constitutes, a
legal, valid and binding obligation of such Originator, enforceable in
accordance with its terms (except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability).

4. Condition Precedent. This Amendment shall become effective as of the date
first above written upon receipt by the Agent of counterparts hereof duly
executed by each of the parties hereto.

5. Miscellaneous.

5.1. Except as expressly amended hereby, the Existing Agreement shall remain
unaltered and in full force and effect, and each of the parties hereby ratifies
and confirms the Existing Agreement and each of the other Transaction Documents
to which it is a party.

5.2. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW.

5.3. This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment. Delivery of any executed
counterpart by facsimile or electronic mail with an attached image of such
executed counterpart shall have the same force and effect as delivery of an
originally executed counterpart.

[Remainder of Page Intentionally Left Blank]

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

 

WOLVERINE TUBE, INC. By:   /s/ Harold M. Karp Name:   Harold M. Karp Title:  
President and COO TUBE FORMING, LP By:   /s/ Harold M. Karp Name:   Harold M.
Karp Title:   President SMALL TUBE MANUFACTURING LLC By:   /s/ Harold M. Karp
Name:   Harold M. Karp Title:   President WOLVERINE JOINING TECHNOLOGIES, LLC
By:   /s/ Harold M. Karp Name:   Harold M. Karp Title:   President DEJ 98
FINANCE, LLC By:   /s/ David A. Owen Name:   David A. Owen Title:   Member,
Board of Managers



--------------------------------------------------------------------------------

By their signatures below, each of the undersigned hereby consents to the
foregoing amendment:

 

THE CIT GROUP/BUSINESS CREDIT, INC., AS CO-AGENT By:   /s/ James H. Cooper Name:
  James H. Cooper Title:   Senior Vice President WACHOVIA BANK, NATIONAL
ASSOCIATION, AS AGENT By:   /s/ Elizabeth R. Wagner Name:   Elizabeth R. Wagner
Title:   Managing Director